Case 1:16-cv-08080-JGK Document 155 Filed 09/24/20 Page 1of1
Case 1:16-cv-08080-JGK Document 154 Filed 09/24/20 Page 1 of 1

 

THE City oF NEW YorRK

JAMES E. JOHNSON LAW DEPARTMENT MELANIE SPEIGHT
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-2425

Fax: (212) 356-3509
mspeight@iaw.nyc.gov

September 24, 2020

VIA ECF

Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)
Your Honor:

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, representing defendant Lieutenant Christopher Treubig in the above-referenced
civil action. Defendant writes respectfully, with plaintiff's consent, to request that the Court
extend defendant’s time to serve his reply in further support of defendant’s motion pursuant to
Fed. R. Civ. P. 59, from September 25, 2020, until October 2, 2020. This is the first such

request.
Thank you for your consideration herein.

Respectfully submitted,

Isl Melenie. Speight
Melanie Speight
Senior Counsel

CC: MVIAECF
Amir Ali
Alexis Padilla
David Zelman APPLICATION GRANTED
Plaintiff's Counsel SO ORDERED

 

<M lr
4), Saas oT
babe.

 
